Case 1:19-cv-20235-RNS Document 46 Entered on FLSD Docket 10/28/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  DeAndre Charles, Plaintiff,           )
                                        )
  v.                                    )
                                        ) Civil Action No. 19-20235-Civ-Scola
  Michael Brajdic and Miami-Dade        )
  County, Defendants.                   )

                                    Judgment
        The Court has dismissed this case. (Order, ECF No. 44.) The Court now
  enters judgment in favor of the Defendants and against the Plaintiff, as
  required by Federal Rule of Civil Procedure 58. The Court directs the Clerk to
  close this case.
        Done and ordered at Miami, Florida, on October 28, 2019.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
